This is a personal injury case brought by James Clark and resulted in a verdict and judgment in his favor in the amount of $1,000.
In the forenoon of February 25, 1926, Clark was walking south on Michigan street in the city of Toledo toward Madison avenue. When he reached Madison avenue the semaphore operated by a traffic officer indicated that traffic on Michigan street had the right of way at the intersection and he started to walk across the street. When he was a little more than halfway across the street, the traffic *Page 378 
officer changed the semaphore so as to give the right of way to travel going easterly and westerly on Madison avenue. Clarkson was driving an automobile easterly on Madison avenue. As he approached the intersection of Michigan street he saw the traffic signal turned against him and drove slowly until it changed, indicating that he had the right of way. He then increased the speed of his automobile to about 10 miles an hour, and drove ahead, although Clark was still in the intersection, not having yet reached the curb on the south side of Madison avenue. Clarkson, before driving into the intersection, saw Clark when he was 30 or 40 feet distant, and testifies that Clark "was not looking towards me at all." Notwithstanding this fact, and the further fact that the pavement was wet and slippery, Clarkson drove his car on without giving any signal by horn or otherwise, and then, when it was too late to avoid a collision, undertook to stop his car, the testimony of the traffic officer showing that the car skidded 5 feet. Clarkson also testified that Clark was running to get across the intersection.
We think the jury was perfectly justified in finding the facts as above stated and in returning a verdict in favor of the plaintiff below. Notwithstanding the increase in traffic, pedestrians still have some rights in crossing the streets at intersections. As was said by the Supreme Court in CincinnatiStreet Ry. Co. v. Snell, 54 Ohio St. 197, 204, 43 N.E. 207, 209
(32 L.R.A., 276):
"Ancient rights have not changed because new vehicles of travel have been introduced upon the street, nor because a portion of the people who ride, *Page 379 
being in haste to reach their destination, demand rapid transit. The streets remain for all the people, and he who goes afoot has the right, especially at a crossing, to walk to his destination; he should not be compelled to run, or to dodge and scramble, to avoid collision with vehicles. * * * There is no priority of right, so that the right of neither is exclusive."
Certainly a pedestrian has the right, in the exercise of ordinary care, to cross a street at an intersection no faster than a walk, and facts ought not to justify the statement, publicly made, that no one has seen a person walk across the streets in the downtown section of the city. Finding no prejudicial error, the judgment will be affirmed.
Judgment affirmed.
WILLIAMS and LLOYD, JJ., concur. *Page 380